Woodward, J.
Substantially, the only objection to the first count is, that it does not charge an intent upon the defendant, or that he kept the house"'for this illegal purpose. It is true, that the intent, or rather a knowledge, would have to be shown ; and under some other forms of statute, would have to be averred ; but we think this statute implies it, and carries the knowledge with it, so that the charge in the form, of the statute, involves that of knowledge.
The rule that the statement of an offense is sufficient, when in the language of the law, is subject to many exceptions, but the present case falls within the rule rather than the exceptions. To keep a house, implies intent; and. to keep one resorted to for such purpose, implies knowlege of that purpose. This is true in relation to the statute, and then the statement of the offense, in the language of the law, is sufficient according to the common rule. While we recognize this rule, and that it-is subject to exceptions, we do not wish to discuss those exceptions upon this occasion.
In like manner, the objection to the second comit, is the want of an averment of knowledge — the knowledge that others played for money, &c. Still more strongly do - the foregoing remarks apply here.. One cannot permit without knowing. The only thing that could call for the tautological expression, “ did knowingly permit,” would' be some form of statute. This charge, too, being in the lan-^ guage of the law, is sufficient. We are clearly of the opinion, that the indictment answers the recpiirements of sec*482tion 2916 of the Code, and that there was no error in overruling the demurrer.
The exception that the indictment charges two offenses, does not appear to have been made in the court below, and not having been passed upon there, and its presentation here being objected to, it will not be examined. Huston v. Wolcott, 1 Iowa, 86.
Judgment affirmed.